 
 
I 
108th CONGRESS
2d Session
H. R. 4854 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2004 
Mr. Becerra (for himself, Ms. Ros-Lehtinen, Mr. Rodriguez, Mr. Ortiz, Mr. Acevedo-Vilá, Mr. Baca, Mr. Doggett, Mr. Frost, Mr. Gonzalez, Mr. Grijalva, Mr. Gutierrez, Mr. Hinojosa, Ms. Lee, Mr. Meeks of New York, Mr. Menendez, Mrs. Napolitano, Ms. Roybal-Allard, Mr. Serrano, Ms. Solis, and Mr. Udall of New Mexico) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To establish the Commission to Establish the National Museum of the American Latino to develop a plan of action for the establishment and maintenance of the National Museum of the American Latino in Washington, D.C., and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Commission to Establish the National Museum of the American Latino Act of 2004. 
2.FindingsCongress finds as follows: 
(1)American Latinos are an ethnically and racially diverse population. Still, whether known by the term Hispanic or Latino, or by the various national identities from which they obtain their ethnicity, American Latinos share a common heritage rooted in the mixture of the cultures of the indigenous peoples of the American continent, of the European colonizers from Spain, and of Africans who were brought to those colonies as slaves. 
(2)While the history of the United States formally dates from 1776, American civilization was already centuries old by then. Latinos were present on the continent for more than 200 years prior to the Declaration of Independence. Spanish colonists founded the first permanent settlement on future United States territory in St. Augustine, Florida in 1565. Indigenous nations that had thrived for centuries prior to the landing of Columbus would later mix with colonists of various ethnicities from Spain to create a third culture, one that continues to thrive in various forms throughout the Americas today. 
(3)Since before our Nation’s founding, Latinos have come to this land searching for opportunity, prosperity, and chance. In this regard, not much has changed in over 3 centuries. Through every era of our Nation’s history, whether in the fields of plenty or on the field of battle, a Latino presence was felt. Since before the early colonization of the west, Latinos have labored under the harsh sun to put food on America’s tables. From the earliest days of American industry, Latinos have worked in our factories. Through every war and conflict, Latinos have served honorably and proudly next to their fellow Americans to defend the ideals of freedom, democracy, and liberty worldwide, earning countless awards for valor and sacrifice. 
(4)The history, art, politics, economy, and culture of the United States have been enriched since the Nation’s founding by the influence of American Latinos and their traditions and innovations. Both native and foreign-born Latinos in the United States continue to make significant contributions to the arts and humanities, academia, and the popular culture that have benefited all Americans. 
(5)According to the Bureau of the Census, the population of American Latinos recently grew to become the largest demographic minority group in the country. As of July 2002, there were an estimated 38.8 million Latinos in the United States. One out of every three of these is under the age of 18, and four out of every 10 is under the age of 25. The youthfulness and rapid growth of this population ensure that American Latinos will have a substantial role in American life ranging from public policy to popular entertainment. Greater understanding of this role will benefit all of American society. 
(6)The American Latino population historically has been concentrated in certain regions of the United States. In the last several decades, however, there has been more dispersed growth of the community throughout the entire country. In the southern states other than Texas, most have seen the population of Latinos, primarily immigrants, double between the years 1990 and 2000, adding to the mixture of cultures already there as these individuals adapt to Southern life. 
(7)Despite the history and demography as well as the ongoing contributions that American Latinos make to the cultural life of the United States, there remains a great gap in the level and quality of awareness that other Americans possess about the rich and diverse character of Latino culture and history. Sometimes the lack of awareness manifests itself in the development of stereotypes or misconceptions about Latinos. Greater effort is needed at a national level to educate other Americans about Latinos, and to celebrate and disseminate information about Latino arts and history. Americans of all backgrounds benefit from greater understanding of the diversity that exists in the United States. 
(8)The Smithsonian Institution is the world’s largest museum and research complex, with 16 museums in the District of Columbia and New York City. The Smithsonian Institution museums, especially those on the National Mall, play a unique and important role in educating visitors to the Nation’s capital about our history, arts, and culture. The American people and international visitors recognize the Smithsonian Institution as the premier American museum, representing the vast diversity of cultural history of the United States. 
(9)After extensive dialogue, conferences, and collaboration among educators, scholars, and community leaders, as well as museums, universities, cultural, and public institutions, a task force appointed to examine the Smithsonian Institution’s representation of American Latinos in its permanent exhibits and other public programs published Willful Neglect: The Smithsonian Institution and U.S. Latinos (May 1994) and Toward a Shared Vision: U.S. Latinos and the Smithsonian Institution (October 1997). The reports indicate that the Smithsonian historically had a poor record of representing Latinos. This criticism led to the creation of the Smithsonian’s Center for Latino Initiatives in 1998. 
(10)The Center for Latino Initiatives has increased the profile of Latino arts and culture and should be commended for promoting diversity and understanding of American Latino culture by the Smithsonian’s patrons. The Center’s short history has shown that American Latino exhibits and programs are well received by the public and by the Latino community, which benefits from having some representation at the Smithsonian. Still, the level of representation at the Smithsonian of the Latino community is far from where it should be given American Latino history, demography, and contributions to the American cultural landscape. 
(11)For these reasons, it is necessary to establish a commission to draft a plan of action for creating a National Museum of the American Latino within the Smithsonian Institution, on or near the National Mall in Washington, D.C. 
3.Establishment of Commission 
(a)In generalThere is established the Commission to Establish the National Museum of the American Latino (hereafter in this Act referred to as the Commission). 
(b)MembershipThe Commission shall consist of 23 members appointed not later than 6 months after the date of the enactment of this Act as follows: 
(1)The President shall appoint 7 voting members. 
(2)The Speaker of the House of Representatives, the minority leader of the House of Representatives, the Majority Leader of the Senate, and the Minority Leader of the Senate shall each appoint 3 voting members. 
(3)In addition to the members appointed under paragraph (2), the Speaker of the House of Representatives, the minority leader of the House of Representatives, the Majority Leader of the Senate, and the Minority Leader of the Senate shall each appoint 1 nonvoting member. 
(c)QualificationsMembers of the Commission shall be chosen from among individuals, or representatives of institutions or entities, who possess either— 
(1)a demonstrated commitment to the research, study, or promotion of American Latino life, art, history, political or economic status, or culture, together with— 
(A)expertise in museum administration; 
(B)expertise in fundraising for nonprofit or cultural institutions; 
(C)experience in the study and teaching of Latino culture and history at the post-secondary level; 
(D)experience in studying the issue of the Smithsonian Institution’s representation of American Latino art, life, history, and culture; or 
(E)extensive experience in public or elected service; or 
(2)experience in the administration of, or the planning for the establishment of, museums devoted to the study and promotion of the role of ethnic, racial, or cultural groups in American history. 
4.Functions of the Commission 
(a)Plan of action for establishment and maintenance of MuseumThe Commission shall submit a report to the President and the Congress containing its recommendations with respect to a plan of action for the establishment and maintenance of the National Museum of the American Latino in Washington, D.C. (hereafter in this Act referred to as the Museum). 
(b)Fundraising planThe Commission shall develop a fundraising plan for supporting the creation and maintenance of the Museum through contributions by the American people, and a separate plan on fundraising by the American Latino community. 
(c)Report on issuesThe Commission shall examine (in consultation with the Secretary of the Smithsonian Institution), and submit a report to the President and the Congress on, the following issues: 
(1)The availability and cost of collections to be acquired and housed in the Museum. 
(2)The impact of the Museum on regional Hispanic- and Latino-related museums. 
(3)Possible locations for the Museum on or adjacent to the National Mall in Washington, D.C., to be considered in consultation with the National Capital Planning Commission. 
(4)Whether the Museum should be located within the Smithsonian Institution. 
(5)The governance and organizational structure from which the museum should operate. 
(6)How to engage the American Latino community in the development and design of the Museum. 
(d)Legislation to carry out plan of actionBased on the recommendations contained in the report submitted under subsection (a) and the report submitted under subsection (c), the Commission shall submit for consideration to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on House Administration of the House of Representatives, the Committee on Resources of the House of Representatives, the Committee on Rules and Administration of the Senate, and the Committees on Appropriations of the House of Representatives and Senate a legislative plan of action to create and construct the Museum. 
(e)National conferenceIn carrying out its functions under this section, the Commission shall convene a national conference on the Museum, comprised of individuals committed to the advancement of American Latino life, art, history, and culture, not later than 9 months after the date of the enactment of this Act. 
5.Administrative provisions 
(a)Administrative support servicesThe Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act. 
(b)No Compensation for MembersMembers of the Commission shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code, and shall be reimbursed for other expenses incurred in carrying out their duties under this Act. 
(c)Director and StaffWithout regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, the Commission may appoint and fix the pay of a Director and such other personnel as the Commission considers appropriate.   
6.Deadline for submission of reports; termination 
(a)DeadlineThe Commission shall submit final versions of the reports and plans required under section 4 not later than 18 months after the date of the enactment of this Act. 
(b)TerminationThe Commission shall terminate not later than 30 days after submitting the final versions of reports and plans pursuant to subsection (a). 
7.Authorization of appropriationsThere are authorized to be appropriated for carrying out the activities of the Commission $2,100,000 for fiscal year 2005 and $1,100,000 for fiscal year 2006. 
 
